El Juez Asociado Sr. HerNÁNdez,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando: los fundamentos de hecho de la sentencia re-currida, y
Considerando: que se trata, en primer término, de un legado de cantidad, exigible únicamente cuando se cumpla la condición impuesta por el testador.
Considerando: que dicha condición no se hizo depender •del hecho de que el menor arribase á una edad determinada, •sino que, según la voluntad del testador, expresada en su testamento, se hizo depender del día en que el legatario fuese capaz para todos los actos de la vida civil, y como esa capa-cidad la obtuvo después de cumplir los veinte y un años, según la Orden General, número 219, de 18 de Diciembre de 1899, •claro es que se cumplió la condición impuesta, y pudo en-tonces reclamar el legatario la cantidad demostrativa del legado, y por haber éste fallecido, siendo menor de edad, su heredera, que es su madre Doña Ruperta Concepción Aguilar, .según lo proveyó el mismo testamento.
Considerando: que no se atribuye efecto retroactivo á la Urden General, No. 219, ya citada, cuando el derecho que se invoca, según ella, se origina en hechos realizados con poste-rioridad al día en que empezó á regir, y en el caso de que se trata es evidente que el de reclamación del legado pretendido por la madre del menor fallecido, nació exclusivamente en el momento en que éste fué mayor de edad, puesto que tal hecho es el único que determina el cumplimiento de la obligación •que expontaneamente contrajo el heredero instituido, al aceptar pura y simplemente la herencia de su padre, Don Rafael Vazquez y Vazquez, de donde se infiere que no se ha infringido el Artículo 3o. del Código Civil, ni la regla Ia. de .las transitorias del citado texto:
•Considerando: que la reconvención formulada por el de-*20mandado adolece indudablemente de defecto legal en el modo de proponerla, qne como excepción ha sido aleg’ada por la parte actora, pnesto qne no se ajusta á lo qne prescribe el Artículo 523 de la Ley de Enjuiciamiento Civil.
Considerando : qne de la certificación expedida por el Teso-rero de Puerto Pico, respecto á bienes declarados por Doña Concepción Aguilar, no aparece qne esa señora declarara á su favor, para los efectos de la contribución, el crédito de 600 pesos mejicanos qne reclama, por lo qne dicho crédito no puede ser cobrado por acción legal, ó pleito, ante ninguno de los Tribunales de la Isla, sino hasta después de haber sido declarado y pagadas las contribuciones correspondientes al mismo, con arreglo á lo qne previene el Artículo 301 del Código Político de Puerto Pico.
Considerando: qne no desestimándose totalmente las pre-tensiones de las partes demandante y demandada, debe el Tribunal resolver en cuanto á las costas, con arreglo á equidad, según la regla 63 de la Orden General, No. 118, serie de 1899.
Vistos los textos legales que se dejan citados, los demás invocados por una y otra parte.
Fallamos: que confirmando, en lo conforme, y, revocando, en lo demás, la sentencia apelada, debemos condenar y conde-namos á Don Edgardo Vazquez Aguilar á que pague á Doña Puperta Concepción Aguilar la suma equivalente, en moneda americana, á los 8,000 pesos mejicanos, objeto del legado re-clamado, con los intereses legales, á contar desde la fecha de la interposición de la demanda; y declaramos ésta sin lugar, en la parte relativa al cobro del crédito de 600 pesos meji-canos, como también la reconvención formulada por el de-mandado, con reserva á ambos de los derechos qne les asistan, y que podrán ejercitar en el modo y "forma correspondientes, entendiéndose las costas del juicio, y las del recurso, sin especial condenación, y con certificación de esta sentencia, de-vuélvanse los autos al Tribunal de Distrito de Humacao, á los fines procedentes.
*22Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciado MacLeary. •
Jueces disidentes: Sres. Figueras y Sulzbacher.